                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                             Case No. 19-CR-75(JPS)

ALNER L. NAVARRO,

                    Defendant.



                                 MOTION TO SEAL

      Federal Defender Services of Wisconsin, as counsel-of-record for the defendant in

the above-captioned case, moves for an order sealing, defendant’s sentencing

memorandum. The ground for this motion is that counsel believes it contains sensitive

information. Based on the foregoing, this Court is respectfully asked to enter an order

sealing defendant’s sentencing memorandum.

      Dated at Milwaukee, Wisconsin this 4th day of September, 2019.

                                              Respectfully submitted,

                                              /s/ Joshua D. Uller
                                              Joshua D. Uller, Bar No. 1055173
                                              FEDERAL DEFENDER SERVICES
                                                      OF WISCONSIN, INC.
                                              517 E. Wisconsin Avenue, Room 182
                                              Milwaukee, Wisconsin 53202
                                              Telephone: 414-221-9900
                                              Fax: 414-221-9901
                                              E-mail: joshua_uller@fd.org

                                              Counsel for Alner Navarro

                                                                   Federal Defender Services
                                                                           of Wisconsin, Inc.




           Case 2:19-cr-00075-JPS Filed 09/04/19 Page 1 of 1 Document 55
